Citation Nr: 1125956	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  05-40 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service connected Type II diabetes.

2.  Entitlement to an initial compensable evaluation for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial compensable evaluation for peripheral neuropathy of the left lower extremity.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army from December 1965 to September 1967, to include a tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 Rating Decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, denied service connection for essential hypertension, and granted service connection for peripheral neuropathy for both the right and left lower extremities with noncompensable evaluations.

This matter was previously before the Board in December 2008.  At that time, the Board remanded the Veteran's claims for service connection for hypertension and nephropathy for new examinations.  By way of an April 2009 rating decision, the RO granted service connection for nephropathy.  The grant of service connection for that condition was a full grant of benefits for the matter on appeal, and as such, the issue of entitlement to service connection for nephropathy is no longer before the Board.  The matter was remanded a second time in July 2009 when the Board determined that the development undertaken for the hypertension issue was not adequate and required further clarification of opinions made during a March 2009 VA examination.  In July 2009, the Board also remanded claims for increased ratings for peripheral neuropathy of right and left lower extremities for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Veteran has timely perfected an appeal of these issues.

The appeal regarding the issues of entitlement to compensable initial ratings for peripheral neuropathy in the left and right lower extremities is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDING OF FACT

The preponderance of the evidence reflects that hypertension was not manifested during service or within a year of discharge; nor has it been shown to be causally related to any aspect of service, including service-connected diabetes. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military service, and hypertension is not proximately due to, the result of, or chronically aggravated by,  service-connected diabetes.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran filed his claim on appeal in May 2004.  The RO issued a duty to assist letter in February 2009 addressing entitlement to service connection following its adjudication of the claim in a May 2005 rating decision, which denied the claimed issue.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement for service connection, which included notice of the requirements to prevail on these types of claims, of his and VA's respective duties.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant so that VA could help by getting that evidence.  

Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and been given ample time to respond, but the AOJ has also readjudicated the case by way of a supplemental statement of the case issued on April 2010 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  This notice was provided in the letters from February 2009.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  VA and private medical records were obtained.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with an examination in November 2009.  That examination addressed the etiology of the claimed disorder in a clear manner (in compliance with the Board's July 2009 remand ordering clarification), and it included review of the claims folder and examination of the Veteran.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through correspondence from the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for service connection, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the issue decided in this decision.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Service Connection

The Veteran is claiming entitlement to service connection for hypertension to include as secondary to his service connected diabetes mellitus (Type II).  

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including cardiovascular disorders, when such diseases are manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Additionally, service connection may be granted for a disorder found to be proximately due to, or the result of, a service-connected disability, including on the basis of aggravation.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The Veteran claims service connection is warranted for hypertension to include as secondary to service connected diabetes mellitus, Type 2.  

A review of the service treatment records reveals no evidence of hypertension shown in service.  His pre-induction examinations of May 1965 and September 1965 showed blood pressure readings of 140/80 and 120/80 respectively.  The May 1965 report of medical history was negative for either high or low blood pressure.  The separation examination revealed a blood pressure reading of 130/80 and the report of medical history again was negative for high or low blood pressure.  

There is also no evidence of blood pressure problems shown within one year of his discharge from service.

VA and private medical records show that in July 2002, the Veteran was treated for problems with his left foot after he stepped on a rusty nail and was eventually diagnosed with osteomyelitis.  His blood sugars were noted to be elevated to 437 in a private record, and a VA record noted that his glucose readings were over 300 twice.  He was diagnosed with early onset diabetes.  His blood pressure readings from July 2002 were noted to be 138/73 and 169/99.  A November 2002 VA note indicated that he was developing diabetic neuropathy with paresthesia in both feet, with polyuria, polydipsia and polyphagia.  His blood pressure reading was 128/68.  None of these records gave any indication of kidney problems.  

A December 2003 VA clinic note revealed that the Veteran was visiting the area and was seen for medications.  He was diabetic for 2-3 years.  His blood pressure reading was 164/90.  His past medical history was negative for kidney disease.  He was noted to have hyperlipidemia of onset around 2000-2002.  He was assessed with Type II diabetes, hyperlipidemia and benign hypertension.  He was prescribed Lisinopril for blood pressure.  Another note from December 2003 gave a blood pressure reading of 146/88.

In December 2004 the Veteran was followed up for diabetes with a blood pressure reading of 118/67.  He was said to possibly be having a cough due to his Lisinopril taken for blood pressure and he was switched to Fosinopris and HTCZ.  

In February 2005 the Veteran underwent a VA examination for diabetes.  His blood pressure reading was described as normal.  His renal panel was also normal.  He did have a blood sugar reading of 226.  His diagnosis was adult onset non insulin diabetic type II, not under good control.  There was no diabetic nephropathy (kidney disease).  He was also noted to have peripheral neuropathy of the lower extremities which was linked to his diabetes.  No finding or opinion regarding hypertension was given.

An April 2005 VA examination of hypertension noted that he had a diagnosis of hypertension since around November 2003, but no symptoms. The Veteran was noted to take medications daily.  He was noted to be a heavy smoker of 3 packs a day.  His blood pressure was 138/78 sitting and his most recent blood pressure reading in outpatient clinic were noted to be normal.  His labs and electrolytes were normal.  He was diagnosed with essential hypertension and chronic tobacco use.  The examiner gave an opinion that it was not as likely as not that his hypertension was related to diabetes (or vice versa).  The examiner stated that diabetes does not cause hypertension nor does hypertension cause diabetes.  

In a May 2005 addendum, the same physician's assistant who performed the April 2005 examination stated the following:  the Veteran "had his hypertension dx made in 2003 which was one year after the dx of diabetes so we can say it can be at least as  likely as  not that his hypertension has some relationship to his diabetic condition."  

VA lab results from  2003 to 2009, are of record.  Of note the readings of microalbumin (mALB-R) were in the normal range until February 2006 which indicated a reading of 187.4 (high).  Other high readings included in January 2007 with a mALB-R reading of 45.8, January 2008 with a mALB-R reading of 24.9.  In February 2009 he had a MALB-R reading of 57.6 and a mALB/CR (microalbumin/creatinine) reading of 957.4, both of which were high.  

A March 2009 VA examination for hypertension and genitourinary problems noted that the Veteran was claiming service connection for nephropathy (kidney pathology) and for hypertension, and claiming both as secondary to diabetes.  The examiner noted the contradictory findings from the previous examination and addendum in 2005.  The history was discussed of the Veteran being diagnosed with diabetes in 2002, with hospitalization for his sore and black foot in July 2002.  The Veteran was not aware of any renal dysfunction.  He did report fatigue and weakness since being diagnosed with Lyme's disease, which had not been a conclusive diagnosis until recently.  He denied weight loss or anorexia.  He had gained about 5-6 pounds of weight.  He was noted to have no urinary symptoms or history of treatment of any sort for renal problems.  He was not being followed by a renal specialist.  He was not sure of when he was diagnosed with hypertension.  

Review of the claims filed noted that the Veteran was diagnosed with hypertension in November 2003 according to the April 2005 VA examination.  Lab work showed a diagnosis of diabetes in July 2002 with blood sugars of 437 and 307 noted.  Labs for microalbumin as noted above were reviewed and the results recited.  They were noted to be within the normal range until the reading of 187.4 was recorded, which the examiner said was in November 2005, although the labs themselves reveal that reading was in February 2006.  The other abnormal findings from the above lab readings were also recited.  The examination revealed his blood pressure was 156/88 and 142/80.  The diagnosis reads as follows: 

1.  Diabetes mellitus type 2 diagnosed in 2002.

2.  Hypertension diagnosed in 2004 after the veteran's diagnosis of diabetes type 2. The veteran's nephropathy was diagnosed after his diagnosis of hypertension.  A review of his blood pressures over the past 3 years of CPRS records [computer generated records] is stable with a rare elevation.  Therefore his hypertension would not be secondary to his diabetes type 2.  The veteran's smoking and obesity would be contributing factors to hypertension.  

3.  Diabetic nephropathy.  The veteran's nephropathy began after his diagnosis of diabetes mellitus type 2 and would be at least as likely as not secondary to his diabetes.

Report of March 2009 VA examination 

Service connection for diabetic nephropathy was granted by the RO in April 2009.

In July 2009, the Board remanded the matter of entitlement to service connection for hypertension to obtain an addendum opinion clarifying some  unclear medical findings and opinions in the April 2005 and March 2009 examination reports.

The same examiners who performed the March 2009 examination completed a November 2009 addendum report responding to the Board's request for a clear explanation for its finding that the hypertension was not related to his diabetes.   The examiners noted that the Board asked for clarification in three areas: (1) if both hypertension and nephropathy were diagnosis following the Veteran's diagnosis of diabetes, why is it that the timing of these diagnoses is sufficient to support a finding that the nephropathy is secondary to diabetes, but such timing is not sufficient to support a finding that hypertension is secondary to diabetes; (2) why is the fact that the Veteran's blood pressure readings were stable with rare elevation over the past three years a basis for concluding that hypertension was not secondary to diabetes; and (3) why is this window significant when the Veteran was diagnosed back in 2004.      

The examiners in November 2009 again recited the history of the Veteran's onset of diabetes, hypertension and nephropathy, and noted the lab results.  The November 2009 examiners pointed out that according to VA RO guidelines, if hypertension was diagnosed after diabetes but blood pressure readings remained stable, then the hypertension would not be secondary to diabetes.  This explained the significance of the blood pressure readings over the past 3 years.  The examiner also noted that VA RO guidelines indicated that if medical evidence shows that hypertension is diagnosed after diabetic nephropathy is diagnosed, then hypertension can be diagnosed as secondary to diabetes.  In this case, the hypertension was diagnosed prior to the nephropathy.  However if medical evidence showed that hypertension is diagnosed prior to the diagnosis of diabetic nephropathy, and there is a change in the blood pressure readings, then the question of whether hypertension was aggravated needs to be addressed.  In this case the blood pressure readings were stable.

In explaining the timing of the diagnoses and findings in the Veteran's case, the examiner stated the following:  

...the veteran's hypertension was diagnosed in 2003, after the veteran's diagnosis of diabetes.  The veteran's nephropathy was diagnosed after his diagnosis of hypertension, not prior to his diagnosis of hypertension.  The veteran's blood pressures have been stable for the past 3 prior years; therefore, the hypertension would not be secondary to the diabetes, according to the VA Regional Office guidelines.  

Diabetes alone does not cause hypertension.  The diabetic changes in the vasculature of the kidneys is what causes hypertension in diabetes.  Therefore, unless [] nephropathy is diagnosed prior to the hypertension it is not secondary to the diabetes.  Furthermore, if the blood pressure remains stable after the diagnosis of nephropathy, the blood pressure has not been affected or aggrevated [sic] by the nephropathy at that point in time and would not be service connected.  

See Report of November 2009 VA Examiners

Based on a review of the foregoing, the Board finds that service connection is not warranted for hypertension on a direct basis or as secondary to service connected diabetes or any complications such as nephropathy.  There is no evidence of hypertension in active service or of hypertension manifested within a year of discharge.  The weight of the evidence is against any finding that hypertension is directly related to service.  Thus service connection is not warranted on a direct or presumptive basis.  

The hypertension is shown to have been diagnosed after diabetes was diagnosed, but prior to the onset of diabetic nephropathy.  Thus as per the explanation from the examiner in November 2009, the fact that it was diagnosed prior to the onset of kidney pathology of diabetic nephropathy means that it was not caused by the diabetic nephropathy.  As the examiner explained the diabetes itself does not cause hypertension, but the diabetic kidney pathology would be the cause.  The Board further notes that as explained by the examiner, the evidence of stable blood pressure readings following the diagnosis of the diabetic nephropathy shows that there is no aggravation of the hypertension taking place.  Thus there is no basis for granting service connection on a secondary basis, including based on aggravation. 


ORDER

Service connection for hypertension is denied.  



REMAND

The Board finds that it is necessary to remand the issues of entitlement to initial compensable ratings for peripheral neuropathy of both the left and right legs.  These issues were the subject of a Manlincon remand by the Board in July 2009 for issuance of a statement of the case (SOC).  These matters are now perfected for appeal before the Board.

Review of the record reveals that it would be beneficial to obtain a VA examination to ascertain the current severity of his peripheral neuropathy.  The most recent VA examination to specifically address the peripheral neuropathy is from April 2005 and is now over six years old.  Additionally, it appears that more recent records of treatment may very well be available and outstanding.  There does not appear to be any records of treatment for peripheral neuropathy on file that are more recent than 2004.  While some records from 2009 are of record, they are limited to laboratory results and do not address the current severity of his peripheral neuropathy.  

VA's duty to assist the Veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify all sources of treatment he has had for his peripheral neuropathy since 2004, and that he furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records should be requested from all sources identified.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the extent, frequency and severity of symptomatology due to the Veteran's peripheral neuropathy of the bilateral lower extremities.  The claims folder should be made available to and reviewed by the examiner.  The examiner should identify all neurological pathology found to be present.  In doing so, the examiner must identify the specific neurological tests conducted in making this determination.  The examiner should report whether the service-connected peripheral neuropathy of the bilateral lower extremities results in neuritis, neuralgia, or partial or complete paralysis of any nerve that has been shown to be affected by this disability.  

All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


